Capozzoli, J.
(concurring). I share the indignation of my learned colleague, Mr. Justice Steuer, as expressed in his dissent, however, as a court, distinguished from a legislative body, we are bound to respect and follow the precedents of higher courts which are handed down from time to time for our guidance. I agree with the majority because we are bound by the authorities cited in the majority opinion and no other lawful choice is available.
“ Neither man nor child can be allowed to stand condemned by methods which flout constitutional requirements of due process of law.” (Haley v. Ohio, 332 U. S. 596, 601.)
Our own Court of Appeals, in a unanimous opinion by Chief Judge Fuld, has said as follows: ‘‘ Vicious though the crime was, convincing though the evidence of guilt may seem to be, we could affirm only if we were to announce a doctrine that the *188fundamentals of a fair trial need not be respected if there is proof in the record to persuade us of defendant’s guilt. We are not prepared to announce such a doctrine. ” (People v. Mleczko, 298 N. Y. 153,163.)
Under the circumstances and in view of the present law as established by binding precedents the majority could reach no other conclusion.